Case 1:21-cv-22155-JEM Document 1 Entered on FLSD Docket 06/11/2021 Page 1 of 11

                                                                                                                               ?
                                                                           '   .-      -     vw-x            '        '               -w-

                                                                               F'lt
                                                                                  lg.'
                                                                                     - j'
                                                                                        .
                                                                                        n
                                                                                        .
                                                                                        ?'
                                                                                        -
                                                                                    -. --$/                               z''
                                                                                                                            .. x-.
                                                                                                                                 .           .    (-
                                                                                                                                                   N
                                                                                                                                                  . .
                                                                                                                                                    z.

  W eston M sikita,pro se Plaintiff
   13105 SW .16thCourt                                                                      J't
                                                                                              ,#'
                                                                                                tjj.
                                                                                                 ,f 4
                                                                                                    i:;
                                                                                                      ('
                                                                                                      .'1- )
                                                                                                           k.#
                                                                                                             1
  Apt.1-,208                                                                                  ,1%.yI
                                                                                                   Nk.
                                                                                                     f'':L 5..1..J4 kF.-'. .).?'L).J..4-2u0-.
                                                                                                                                            -            '
  PenzbrokePines.Florida 33027                                                              t-.'
                                                                                               .I.  ;.;'.'.xz.t-J. C.2..r..).;.(ra.: ('v-%')-
                                                                                            v)
                                                                                            Ln) t  ..; y   -
                                                                                                           '; r-
                                                                                                         k.= '. .
                                                                                                            z     j
                                                                                                                  - j    y       j
                                                                                                                        ?.. - kt$l j
                                                                                                                                   ,    a
                                                                                                                                       -i'
                                                                                                                                       '   /).!
                                                                                                                                         b('  ,
  T'tlnsikita-
             t'
              psglll;
                    lil.coll!
                    .


                            IN TllE UN ITED STATES D ISTRIC T C O UR T
                           FO R TH E SO U TH ER N DIST RIC T O F FLO R ID A
                                 W ilkie D .Ferguson,Jr.U .S.Courthouse
                                        40O North M iam iAvenue
                                            M iam i,FL 33 l28

  W ESTO N M SIK ITA,

          Plaintiff

          V.                                                 CivilA ction N o.

  TH O M A S B.V IL SA C K ,SECR ETAR Y,
  U S D EPA R TM EN T O F A G R IC ULTU R E
  AN IM A L A N D PLAN T H EA LTH
  INSPECTION SERVICE (APHIS),
  U.S.D EPA R TM EN T O F A G R IC ULTU R E,                 Bench Decision R equested
        D efendant.

                                            CO M PLA IN T

                                      PRELIM m A RY STATENG N T

          Thisisan em ploym ent-related action forviolationsofthe Plaintiff srightsgranted under

  theTitleVIIoftheCivilRightsActof1964,asamended,42U.S.C.jj200Oeetseq.(tû-
                                                                         l-itle
  Vl1''). Plaintiffwasdiscriminatedandretaliatedagainstbasedonhisrace,nationalorigin,and
  priorprotected EEO activity w hen he w asissued a letterofinstruction,m anagem entm aintained

  a false database ofhispestidentificationaw asplaced on a pedbrm ance im provem entplan,issued

  aletterofreprimand,falsely accused offalse pathogen identification,and wasreferred tothe

  nationalspecialistsforreview ofhispestidentifcation.
Case 1:21-cv-22155-JEM Document 1 Entered on FLSD Docket 06/11/2021 Page 2 of 11




                                   JURISD ICTION A ND VEN UE

                 ThisCourthasjurisdictionpursuanttoTitleVlloftheCivilRightsActof1964,
  ascodified,42U.S.C.jj200Oeto2000e-17(race,color,gender,religion,nationalorigin).
                 Theunlawfulemploym entpracticesallegedbelow werecom mittedand/or

  executedby supervisory personneloftheU.S.DepartmentofAgriculture(''theemployer''),and
  the incidentsw ere disclosed to upperm anagem entthatincluded the A dm inistrator,and A ssistant

  Secretafy ofAgriculture.The claim s arise from eventsthattook place between 2014 and 2017 in

  the facility located in M iam iaFlorida. A ccordingly,the venue lies in the United StatesD istrict

  Couf'
      tforthe Southern D istrictofFlorida.

                                              PARTIE S

                 The pro se Plaintiff,W eston M sikitaaisan adultindividualw ho has a m ailing

  address of 13105 SW ,16thCoul'
                               t, Apt.L208,Pem broke Pines,Florida 33027. His em ailis:

  wmsikita@ gmail.com.

                 The D efendant,Thom as B.Vilsack,isthe Secretary ofU .S Departm entof

  Agriculture(USDA)withtheHeadquarterat1400lndependenceAve.,S.W .,W ashington,DC
  20250

                 Atallrelevanttim es,Thom asD avid Farm er,G S-13,w asN ationalOperations

  Manager,FieldOperations,AnimalPlantHealthlnspectionServiceIAPHISI.USDA.Raleigh,
  N ol'th Carolina.

                 Atallrelevanttim es,LouisV.VolpewasSouth FloridaPortDirector,GS-13.

  He wasPlaintiffssecond linesupervisorfrom mid-August2016 atAPHIS,U SDA M iam i

  InspectionStation(PIS),Florida.
Case 1:21-cv-22155-JEM Document 1 Entered on FLSD Docket 06/11/2021 Page 3 of 11




                 Ata11relevanttimes,PedroM illan wasSouth Florida Pol'
                                                                     tDirector,APHIS

 U SD A ,M iam iPIS,FL.H e w asPlaintiff's firstline supervisoruntilhisretirem enton A pril 1,



                 Atallrelevanttimes,CarlosA.CaraballowasPlantProtectionandQuarantine
 (PPQ)SupervisoratAPHIS,USDA,M iamiPIS,Florida. HebecamePlaintiffsfirstline
  supervisorfrom April1,20 16. On August4,2017,Caraballo retired.

                 Atallrelevanttimes,EdnaCitron-velasquezwasPPQ SupervisoratAPHIS,
 U SD A M iam iPIS,Florida. Betw een August2017 and Janual'
                                                          y 2018 V elasquez served as

 Plaintiff s firstline supervisor.

         8.      Ata11relevanttimesaGabrielSanchezwasPPQ Supervisor,GS-12,atAPHIS,
  U SD A,M iam iPIS,Florida. Betw een January 2018 and October2019 Sanchez served as

  Plaintiff s firstline supervisor.

                 Atallrelevanttim es,John M cK em y w asa U SDA A PH IS N ational

  Mycologist/plantPathologistlocatedattheNationalIdentification Services(N1S)inBeltsville,
  M D.

                 Atallrelevanttim es,M egan Rom berg w asa U SD A APH IS N ational

  M ycologist/plantPathologistatthe N ationalldentification Servicesin B eltsville,M D .

                 U.S.Departm entofAgriculture engagesin regulating policiesand safeguarding

  ofU S Agriculture,forthe purposes ofTitle V1lofCivilRightsA ctof 1964 and qualifiesasan

  em ployerw ithin the m eaning ofthe statute and regulationsatissue in this case.

                                      STA TESIEN F OF FA CTS

               TheprosePlaintifr W estonMsikita,isofBlackrace,borninZambia.
          13.From October7,2013,to M ay 18,2020,Plaintiffwasem ployed asPlantPathology
Case 1:21-cv-22155-JEM Document 1 Entered on FLSD Docket 06/11/2021 Page 4 of 11




  ldentifier,G S-I1by theU.S.DepartmentofAgriculture,APHIS. Thereweretwo Plant

  Pathology ldentifiersstationed in M iam iPlantlnspection Station:Plaintiffand Frederick

  Zimmerman(Caucasian W hiteborninAmerica),untilZimmermanwaspromotedtoGS-l3
  position atN IS headquartersin ltiverdale,M D,in A ugust2016.



  Plaintiff'5'PriorProtected,,1ctivities
                 On M ay 29,2015,Plaintiffw rote an e-m ailto PaulH ornby,detailing the

  problem she w asfacing w ith the N lS and stated:tt-l-here islittle doubtthatm y questto identify

  viruses...(ellicitedbigotl'y,hatred,andracialprofiling''byJohnM clkemyandM eganRomberg
  atN IS.

                 On O ctober2,2015,Plaintiffspoke w ith Pedro M illan and com plained about

  racialdiscrim ination by N IS,prom pting M illan to requestDave Farm er,N ationalO perations

  Directorto m eetPlaintiffto resolve potentialCivilRightsviolation.

                 O n O ctober27,2015,Plaintiffspoke w ith an EEO counselorand com plained

  aboutracialdiscrimination.

          18.    On A ugust7,2Ol7,Plaintiffdisclosed in em ailto K evin Shea,U SD A

  Adm inistratorofharassm entdue to his priorEEO activity.

                 On Novem ber 16,2017,Plaintiffdisclosed harassm entdue to priorEEO activity,

  to Stual'tBender,the A ssistant Secretary ofA griculture.Plaintiff copied the disclosure to K elvin

  Shea.andOsamaEl-l-issy(USDA DeputyAdministrator).
         20.     On D ecem ber30,2017,Plaintiffdisclosed variousincidentsofharassm entdue to

  priorEEO activity in em ailto the APHIS V iolence Prevention U nit.Plaintiffcopied the
Case 1:21-cv-22155-JEM Document 1 Entered on FLSD Docket 06/11/2021 Page 5 of 11




  disclosureto Kelvin Shea,OsamaEl-Lissy,and AssistantSecretariesofAgriculture,Stuart

  Bender,and D on B rice.



  ParticlllarsofAllegations
  ThePlaintiffallegesthatbased onhisrace(BIack),nationalorigin (Zambian),and his
  priorprotected EEO activities(sinceM ay29,2015),hewasdiscriminated andretaliated
  againstw hen:

                 In early August20 14 N lS identifsers,Nlegan Rom berg,and John M clkem y,senta

  m em o entitled -ùconcernsaboutidentificationsm ade by M iam iPo14 ldentifsed W eston M sikita''

  and transm itted itto a1l4 USDA directorsconcerned with pestidentification (David Farmer,

  PaulHornby,Catherine M arzolf,and Calvin Shuler).
                 ln D ecem ber20 14 Plaintiff wasplaced on a Perfonmance lm provem entPlan.

                 ln early M arch 20 l5 Plaintiffreceived a second m em o issued by M egan Rom berg

  and John M clkemynchallenging hisidentifscations.

                 On O ctober20 l5 Plaintiffw asfalsely accused ofnotattending the Am erican

  PsychopathologicalSociety (APS)meeting in Pasadena,CA,and ofhaving ûtsignitscant

  discrepancieson ghislattendancerepof'tattheconference.-'
                 On February 9,20 I6 South Florida Area Director Pedro M illan issued an Official

  Letter of Instruction,in w hich Plaintiff wasaccused ofreleasing regulated pathogens into the

  environm ent,he wasbarred from sharing inform ation related to hisdutieswith colleagues,he

  wasaccused ofdecreased submission ofpeststo the NIS,ofnotbeing certified (when in facthe

  wascertified severaltim esby differentPlantPathologistsin 20l4 and 20l5).And had allofhis
  identifscation authorities revoked.
Case 1:21-cv-22155-JEM Document 1 Entered on FLSD Docket 06/11/2021 Page 6 of 11




                  Pedro M illan retired on April 1,20l6. H e w asreplaced by CarlosCaraballo as

                  the firstline supervisorforPlaintiff.

         26.      From Februafy 9,20 l6,to January I3,20l7-Plaintiffw'asrequired to send all

  identifscationsto N lS in BeltsvillenM afyland.

                  O n O ctober26,20 16,m anagem entfurnished Plaintiff an ExcelTable that

  revealed a system atic pattern offalse data thatserved asbasisforthe issuance ofthe Official

  Letterof lnstruction.

         28.      Between D ecem ber2,2016,to Jantlary l3,20 17,Plaintif-
                                                                        f wasthe sole Plant

  Pathology ldentitiersrequired by USDA PlantProtection and Quarantine SupervisorCarlos
  Caraballo (atthe NationalOperationsM anagerDavid Farm er'sdirection)to indicate''Fungi''as
  histentative ID and on allhis plantsam ples,including healthy plants withoutany fungal

  infection.


                  M arking tkFungi''on healthy plantsam plesin violation ofthe PlantProtection

                  Act,7U.S.C.j770l(5),wouldcauseunnecessary delay initscargotransmission
                  to proceed to itsdestination.

                  O n February 8,20 l7,CarlosCaraballo issued a LetterofReprim and and accused

  Plaintiffoffailureto follow instructionsto only putcom m entson form 309 perstandard

  identitsers'proceduresand required him to send intercepted m aterialsto the nationalidentitsers.

               a. Plaintiffw as accused of m aking inappropriate com m ents in database w hen he had

                  no controlovert5na1com m entsentered in the database.

                  The reprim and m eantfor I8 m onthsw asextended to l9 m onthsand fsled in

                  Plaintiff s electronic f5le for26 m onths.
Case 1:21-cv-22155-JEM Document 1 Entered on FLSD Docket 06/11/2021 Page 7 of 11




                 O n Februal'
                            y 8,2017,Plaintiffwasaccused ofcorrecting the taxonom y ofthe host

  plantentered by the Dept.ofH om eland Security:which he w as supposed to do Thisw as cited

  in the Letterof Reprim and asthe ''failure to follow standard identitsers procedures'-

                 O n February 8,20l7,Plaintiff-wasfalsely accused ofretaining a portion of

  sam plesand failing to subm itthe w hole sam plesto the N lS forFinalidentification Thisw as

  cited in the Letterof Reprim and as the ''failure to follow standard identitsers procedures.''

                 OnFebruary 8,20I7,Plaintiffwassubjectedtoapolicycreatedonlyforhim and
  no other PlantPathology ldentifsersw ere ordered to subm itthe entire sam plesto N IS depriving

  him the opportunity to build a collection ofpests atthe portasrequired in his position

  description.

                 Since February 9-20l6 (the date oftheLetterofInstruction)to M ay l8,2020 (the

  timehe quithisposition in USDAI-Plaintiffwastheonly PlantPathology ldentifierrequired to
  send the entire sam ple to the N IS N ationalSpecialists.

                 Since Februal'
                              y 9,20l6,to presentno samples(slides)stlbmitted by Plaintiffto

  N lS NatitlnalSpecialists were returned back to him to suppof'tpestcollections;while other

  identitsers'sam plesw ere returned,pursuantto the policy applicable to a1ldisciplines stlch as

  botany,entom ology,m alacology,and plantpathology.

                 The returned sam plesenables Plaintiffto build plantpathology collectionsor,

                 otherwise called,m ycology collections.

                 W hen Frederick Zim m erm an w as stationed atM iam istation as PlantPathologist

                 along with Plaintiff the N 1S regularly returned sam plesforinclusion in the

                 m ycology collection.AfterZilum erm an'sprom otion to Riverdale M D ,the N lS

                 ceased sending sam ples forinclusion in the m ycology collection.
Case 1:21-cv-22155-JEM Document 1 Entered on FLSD Docket 06/11/2021 Page 8 of 11




                 O n June 2,2019,Zim m erm an w as replaced by M argarita Batem an. The NlS

                 Specialists returned samples forBatem an,butnotfor Plaintiff

                 SinceFebruary % 2016,to present,including onJuly 5,2017,management,
  including Plaintiff s new supervisorEdna Citron-v elazquezndenied Plaintiffthe opportunity to

  be prom oted due to lack of sam plesto build plantpathology collections.

                 Since July 5.20 I7,to present,m anagem entfailed to ensure,asrequired,that

  USD A return plantsam ples to Plaintiff--the sam plesthatPlaintiffsentto N ls- -afteranalyses

  by N lS w ere com pleted.

                 On April24,20 l7,PlaintiffIearned thatJohn M cKem y accused Plaintiff of

  making t'over94% oftheidentifications...incorrectllyjpriortoFebruary 9,2016(whenthe
  Letteroflnstructionwasissued) thefactPlaintifflearned afterhavingreviewedM cKemy-s
  aftsdavitsubm itted to the EEO investigatoron A pril24n20 l7.

                 From A pril24,20 I7,fbllowing theirinvestigation by EEO appointed

  investigator,John M clkem y and M egan Rom berg increased theireffortsto falsely accuse

  Plaintiffofm aking pathogen identification errorsand have falsifsed the data in orderto do so.

                 O n M ay 5,20 17 and N ovem ber l6,2017,Plaintiffrequested fordifferentN IS

  identifsers-otherthan M cK em y and Rom berg,to review his work w as denied the sam e

  requestshe m ade prevziously in Sept.2016 and Januafy 20 17

                 O n M ay 22,20 l7,M clkem y falsely accused Plaintiffofretaining d pol-tion ot-

  sam ples and failing to subm itthe w hole sam ple to the N1S forfinalidentitscation.
Case 1:21-cv-22155-JEM Document 1 Entered on FLSD Docket 06/11/2021 Page 9 of 11




  Othet.Similarly Situated.
                          /'
                           z?J/3'/t.
                                   & t-
                                   '  ?/5'

                 FrederickZimm erm an,Caucasian American born PlantPathologyldentifierwith

  no histol'y ofEEO activity,wastreated betterthanPlaintiff,untilZim merm an waspromoted to

  G S-13 position in N IS,R iverdale,M aryland in August2016.

                 a. Zim m erm an w as notreplaced untilJune 2,2019,w hen a second Plant

                       Pathologyldentifier,MargaritaBateman(HispanicAmericanbornwithno
                       priorEEO activitylvwashiredatM iamistation.
                        EX HAU STION OF A DM INISTR ATIVE REM ED IES

  Agency Case Num berAPH 1S-2()l6-00502

                 O n June 8,2016,Plaintifffiled a form alEEO com plaint.On July l1,2016,the

  case w as dism issed by D efendantwithoutinvestigation. U pon appeal,the Office ofFederal

  Operationson January 11,2017,rem anded the case back to D efendantforinvestigation and

  issuance ofthe Reportoflnvestigation.

  Agency rW-$'
             c N um ber APH IS-20l7-00694

                  On M arch 17,2017,and on M ay 30,20l7,Plaintiffctmtacted theE.
                                                                               EO counselor

  to am end the 2016 EEO case. O n M ay 30,2017,Plaintiffw astold to fqle a new claim instead.

  On June 1,20 l7,Plaintifffiled a second EEO com plaintw ith EEO counselor. O n Septem ber6,

  2017,Plaintifffiledthesecond formalEEO complaint.

          27.     On February 27,2020,D efendantissued itsFinalA gency Decision incorporating

  the EEOC A dm inistrative Judge's sum m aryjudgment,datedFebruar.
                                             .                    y20,2020,which
  consolidated the tw o EEO cases.

          28.     O n M arch 31,2021,the EEOC O ffice ofFederalOperationsaffsrm ed the

  AdministrativeJudge'ssummaryjudgement.
Case 1:21-cv-22155-JEM Document 1 Entered on FLSD Docket 06/11/2021 Page 10 of 11




                                   REM ED IE S and RELIEF

               Plaintiftlseekappropriateremedies,pecunialy andnon-pecunialy,including but
  notlimited 1400,Com pensatoly Damagesbased on 79 em ployees,Attorney fees,forward and

  back pay.

                                     N O JURY DEM AND

        30.    The Plaintiffherein hereby a bench decision on allissues in this action.



        W HEREFORE,thePlaintiffrespectfullyrequeststhattheCourtenterjudgmentinhis
  favorand againsttheD efendant.




                                                    Respectfully Subm itted,



   Date: pt-
           zktjkà                                   (signedl
                                                          ,
                                                            /s/ '
                                                           Pr0 Se
                                                                  kkù,
                                                                     1h
                                                    Address:13105 SW l6tl'CT # L-208,
                                                    Pem broke Pines,FL 33027
                                                    Email:wmsikita@ gmail.cor
Case 1:21-cv-22155-JEM Document 1 Entered on FLSD Docket 06/11/2021 Page 11 of 11




                                      C ERTIFIC A TE O F SER V IC E

  1,theundersigned,hereby certify thattheabovewasserved on the entity identitsed below on the
  dateofthe signaturebelow by meansindicated below :



           U S D ISTRICT COU RT                         Attorney G eneralM errick B.G arland
           FO R TH E     DISTRICT O F                   U .S.D epartm entofJustice
           Address .......-.   .- -
                                                        95O Pennsylvania Avenue,N W
                                                        W ashington,D C 20530-0001
           Via H and D elivery orCertifsed M ail
           Return Receipton date:           .           V ia Certifsed M ailReturn Receipt
                                                         O n date:         .

                 Secretary                                      U .S.Attorney
           U .S.D epartm entof                             U S.Attorney's Office
           Address                                         Address

           Via Certitsed M ailR eturn Receipt              Via Certified M ailReturn R eceipt
           On date:                                        On date:




                                                        gsignedp/s/        ty-t
                                                                @pr> se
                                                       A ddress:13105 SW 16th CT #L2O87
                                                       Pem broke PinesFL 33027
                                                        Email:wmsikita/zgmail.com
